PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/010,461
Filing Date: 2 Sep 2020
Appellant(s): FUJIFILM Corporation



__________________
Stephen M. Hertzler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-8, 17-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (Pub. No. US 2014/0379103 A1; hereafter “Ishikawa”) in view of Miyawaki (Pub. No. JP 2010-91947 A; hereafter “Miyawaki”).
Claims 24 and 25 are rejected under 35 U.S.C. 103 over Ishikawa, Miyaki, and Marko et al. (Pub. No. US 2013/0182507; hereafter “Marko”).

(2) Brief Background of Invention
The claimed invention is drawn to a camera which has shake correction capabilities. When using a camera in a handheld manner, the camera trembles slightly with the movement of the user’s hand. This movement causes undesirable blurring of the captured image. In order to counteract this effect, many conventional image sensors are equipped with motors which move the image sensor (or the lens) in the direction opposite the movement of the user to keep the image relatively still and free from blur.
In order to calculate how much compensating motion is needed, it is necessary to detect the movement of the image sensor. In order to accomplish this, the current invention uses magnets and Hall sensors to detect the relative position of the image sensor and the camera housing. By sensing the relative shift between the image sensor and the housing, the movement of the image sensor can be determined. The shake can be then appropriately compensated for by driving the motors to move the image sensor to counter the detected motion.
The effectiveness of the shake correction relies on the precision and accuracy of the motion sensors. If they are not sensitive enough, then unintended motion would not be compensated for because it would be undetected by the motion sensor. Similarly, if the sensors were not sufficiently accurate, the problem could even be made worse if the calculated compensation was improper due to inaccurate motion sensors.
As mentioned above, the current invention uses magnets and Hall sensors as the position sensors in the camera device. Hall sensors change their voltage based on the sensed magnetic field -- the stronger the field, the higher the voltage. When paired with a magnet of known strength, the change in the sensed field theoretically corresponds to a change in the magnet’s distance from the Hall sensor, enabling the calculation of relative position of the magnet and sensor. However, in reality, the output of the Hall sensor changes depending on the ambient temperature, which can affect the calculated distance. Similarly, the magnetic field generated by the magnet can also vary depending on ambient temperature.
Appellant’s invention addresses both of these confounding factors by detecting the ambient temperature both near the Hall sensor and near the magnet. This detection enables the camera to compensate for temperature changes of the magnetic field due to the temperature of the magnet and also to compensate for the temperature change of the output of the Hall sensor due to the temperature of the Hall sensor thereby yielding high accuracy and precision for the position detection and enabling good compensation for camera shake thus high image quality.

(3) Brief Summary of Prior Art
Prior art Ishikawa discloses a shake compensation device which has a position sensor comprising a magnet, a Hall sensor for detection the relative position of the magnet, and a temperature sensor which “is used for compensation of output changes of the Hall elements 381a, 381b and 381c or the like caused by temperature changes” (see Ishikawa paragraph [0045]).
Prior art Miyawaki discloses a shake compensation device which has a magnet, a drive coil, and a temperature sensor which is used to correct for the magnetic field strength of the magnet for driving the shake compensation device.
Prior art Marko discloses that it was well known in the art at the time the invention was filed to calibrate the temperature sensor by detecting a known temperature and calculating an offset voltage to calibrate the output of the temperature sensor.

(4) Response to Argument
Regarding the rejections of claims 1-4, 6-8, 17-19, 22, and 23 in view of Ishikawa and Miyawaki.
	Appellant argues initially that “[c]ontrary to the assertions in the Office Action, Ishikawa neither discloses nor suggests a position detection apparatus that includes a temperature sensor…
to detect the temperature of the magnet” (see Appellant’s brief p. 6, emphasis original). 
However, in response, Appellant’s characterization of Examiner’s position is inaccurate. Examiner does not rely on Ishikawa to disclose a temperature sensor for detecting the temperature of the magnet {emphasis added}. Ishikawa is relied upon for the disclosure of a temperature sensor for detecting the temperature of the Hall sensors {emphasis added}.  As noted in the Non-Final Rejection dated 11/18/2021, “Ishikawa does not disclose a first temperature detection sensor… that detects a temperature of the magnetism generating portion” (see Non-Final Rejection dated 11/18/2021 p. 4, emphasis added). Appellant’s characterization of Examiner’s position is therefore incorrect as Examiner did not rely on the Ishikawa reference for the temperature sensor of the magnet. Rather, Examiner relied upon the teaching of the Miyawaki reference to disclose a temperature sensor for the magnet. Appellant does not dispute that Miyawaki discloses such a feature.
Appellant proceeds by arguing that, while Miyawaki does disclose a driving unit which “controls a driving force… by detecting the temperature[] of a magnet” (see Appellant’s brief p. 6, emphasis original), Miyawaki does not disclose “that temperatures of a magnet and Hall element affects the accuracy of the position detection” (see Appellant’s brief p. 6). 
However, in response, Miyawaki discloses that temperature affects the magnetic field of a permanent magnet, and Ishikawa already disclosed that the temperature affects the position detection of a magnet/Hall position detection device. It should be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Examiner contends that Ishikawa discloses that it was known to detect a temperature of a Hall device in order to compensate for the output of the Hall device, that Miyawaki discloses that it was well known to detect a temperature of a magnet in a shake-correction mechanism in order to compensate for the output of the magnetic field of the magnet, and that the combination of Ishikawa and Miyawaki would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the use of known technique to improve similar devices in the same way is deemed well within the purview of the ordinary workman in the art (see MPEP 2143(I)(C)). In this case, it would have been obvious to improve the sensing of the shake correction of the imaging device of Ishikawa by using the known technique of correcting the magnetic flux of a magnet by using the temperature detection technique disclosed in Miyawaki. Appellant does not disclose nor contend any unexpected result.  Furthermore, the combination would have each component function in the way described and intended in their base references thereby yielding predictable results.
	As to Appellant’s conclusory statement that “[s]pecifically, Ishikawa neither discloses nor suggests to “move the moving portion by the drive portion on the basis of the moving distance and an amount of deviation of a predetermined position of a center of the taken image” (see Appellant’s brief p. 6, emphasis original). 
In response, Examiner assumes this argument to be a typographical error as it is not relevant to the temperature sensing discussed above and is a limitation which is not found in the independent claims 1 and 19, but rather in dependent claims 6-8, 21, and 23.
	As to Appellant’s assertion that there is no motivation to combine, as stated above, Examiner contends it would have been obvious to combine in order to improve the similar device of Ishikawa in the same way as the magnetic field of the magnet in Miyawaki is improved. Furthermore, as stated in the  Non-Final Rejection dated 11/18/2021 one having ordinary skill in the art would have motivation to combine the teachings of Ishikawa and Miyawaki “in order to correct for the temperature-dependent changes in both the sensitivity of the Hall sensors, as discussed in Ishikawa, and the flux density of the magnets, as discussed in Miyawaki, in order to have improved detection accuracy by compensating for both issues” (see Non-Final Rejection dated 11/18/2021 p. 5).
In response to Appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both the problems (i.e. the change in output of the Hall sensor based on temperature in Ishikawa and the change in the magnetic flux of the magnet based temperature in Miyawaki), and the solutions (i.e. placing temperature sensors and compensating for the change in temperature done in both Ishikawa and Miyawaki) are disclosed in the prior art, along with the motivation for one having ordinary skill in the art before the effective filing date of the claimed invention (i.e., correcting for fluctuations in ambient temperature of the device). Furthermore, none of the relied upon knowledge was gleaned solely from Appellant’s disclosure; therefore, it is not improper hindsight.
The remainder Appellant’s arguments regarding claims 2-4, 6-8, 17, 18, 22, and 23 rest on the perceived deficiencies of Ishikawa and Miyawaki addressed, above, and therefore have similarly been addressed.

Regarding the rejections of claims 24 and 25 in view of Ishikawa, Miyawaki, and Marko.
Claims 24 and 25 recite, in relevant part, that “the controller includes a circuit that performs offset correction on the detection result of the magnetism detecting portion based on a third temperature... and a fourth temperature” and that the third and fourth temperatures are measured before the first and second temperatures.
	Appellant argues that Ishikawa in view of Miyawaki and Marko does not disclose the above claimed limitation because, even though Marko discloses performing an offset correction calibration using third and fourth temperature measurements, the offset correction in Marko is for the temperature sensors themselves, and not performed “on the detection result of the magnetism detection portion” as called for in the claims.
	In response, as explained in the Non-Final Rejection dated 11/18/2021, since the detection result of the magnetism detection portion (i.e. Hall sensor) is directly correlated to the output of the temperature sensor, any offset correction on the temperature sensor would directly carry through as an offset correction on the Hall sensor. 
Appellant also argues that the combination fails to disclose that “the offset correction is performed… before camera shake correction is performed by using the temperatures” (see Appellant’s brief page 8). 
In response, however, Marko discloses that the third and fourth temperature measurements are calibration measurements for ensuring that the temperature sensor is properly calibrated, which is a process which is carried out before measurements are made because the device needs to be calibrated properly before it can be used effectively in the device (emphasis added). Therefore, in combination with Ishikawa and Miyawaki, it would have been obvious to perform an offset correction on the temperature sensor, which affects the detection result of the Hall sensor, before the temperature sensor and Hall devices are used for shake correction in order to ensure that the components are properly calibrated and their outputs are accurate.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Conferees:
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.